Citation Nr: 0407675	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  00-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right arm (or 
shoulder) injury.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.  

This appeal before the Board of Veterans' Appeals (Board) is 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Denver, Colorado. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On March 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the appropriate State or 
Federal agency and obtain service 
personnel records and unit history 
records regarding the veteran's claim 
that he was injured by a mine while on 
temporary assignment in Korea between 
February 1955 and March 1955.  Obtain any 
records indicative of combat, to include 
awards such as the Combat Infantry Badge, 
Purple Heart, etc.  The desired records 
relate to active duty performed in the 
U.S. Army during the period from January 
1954 to January 1956.  

2.  Advise the appropriate agency or 
agencies of the following details:  The 
veteran served in the Army from January 
1954 to January 1956.  Specifically, the 
veteran has alleged that roughly around 
February 1955 to March 1955, he was 
injured in Korea when the jeep he was 
driving hit a land mine.  He indicates 
that he was on temporary duty (TDY) in 
Korea at the time and served as a staff 
driver.  At the time he was with Co E, 
2nd Bn, 3rd Infantry, which was stationed 
at Ft. McNair, Washington, DC.  

Please obtain personnel records showing 
service dates, duties, and units of 
assignment.  A final attempt to obtain 
the veteran's DD-214 should be made.  
Also obtain unit records pertaining to 
this time period, and unit assignment to 
include morning reports, casualty lists 
and personnel temporarily assigned to 
Korea between February 1955 and March 
1955. 

If no such service personnel or unit 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

3.  Thereafter, make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination(s): an examination 
by an appropriate medical specialist to 
ascertain the nature, extent of severity, 
and etiology of any right arm/shoulder 
disorder(s) which may be present..  Send 
the claims folder to the examiner(s) for 
review.  The claims file and a separate 
copy of this memo must be made available 
to the examiner for review prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
physician(s) should review the claims 
file, with special attention to the 
reserve records obtained, and address the 
following questions:

What is the nature of any right arm or 
shoulder disorder(s) found on 
examination?  Is it at least as likely as 
not that any disorder(s) of the right arm 
or shoulder was/were caused by an 
incident in which a mine exploded when a 
jeep he was driving triggered it?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





